—Order, Supreme Court, New York County (Elliott Wilk, J.), entered December 15, 1994, which, inter alia, granted defendant Kitano Arms Corporation’s motion for an order of preclusion as a discovery sanction to the extent of directing that plaintiff make its books available for inspection by defendant Kitano; order, same court and Justice, entered May 22, 1995, which dismissed plaintiff’s complaint for failure to comply with the order of December 15, 1994; and order, same court and Justice, entered August 22, 1995, which denied plaintiffs motion to extend a notice of pendency, unanimously affirmed, with costs.
Plaintiffs corporate general ledger is relevant, and the order that plaintiff disclose it was a proper exercise of discretion. Plaintiffs counsel candidly stated that plaintiff was refusing to produce the ledger because it had unilaterally determined that it was immaterial. There was, therefore, willful non-compliance with a prior court order directing disclosure, justifying the *350sanction of dismissal (see, Zletz v Wetanson, 67 NY2d 711). Given this background, there was no "good cause shown” (CPLR 6513) to warrant extending plaintiffs notice of pendency. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Nardelli, JJ.